Judgment, Supreme Court, New York County (Murray Mogel, J., at hearing; Felice Shea, J., at jury trial and sentencing), rendered January 13, 1995, convicting defendant of criminal possession of a weapon in the third degree and criminal contempt in the second degree, and sentencing him to concurrent prison terms of 2 to 6 years and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had reasonable suspicion to stop and detain defendant, who matched the radio transmission, received seconds earlier, of a black male wearing a brown jacket, and who was the only person in the vicinity (see, People v Tucker, 223 AD2d 424), other than a man and a woman who were both standing on the steps of the building indicated in the radio run and were pointing at the defendant and telling the police "that’s him” (see, People v Dickerson, 238 AD2d 147). The police were also justified in frisking defendant for their own safety, since the radio run indicated that defendant was armed with a gun (see, People v De Bour, 40 NY2d 210, 223). We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.